MEMORANDUM **
Miguel Angel Carranza, a native and citizen of Guatemala, petitions pro se for review of the decision of the Board of Immigration Appeals (“BIA”) dismissing his appeal from the Immigration Judge’s denial of his motion to reopen deportation proceedings to apply for relief under section 203 of the Nicaraguan Adjustment and Central American Relief Act of 1997 (“NACARA”). Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We *968review for abuse of discretion, Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002), and we deny the petition because the motion was properly denied for failing to establish a prima facie case for the relief sought, see Ortiz v. INS, 179 F.3d 1148, 1152 n. 3 (9th Cir.1999) (NA-CARA eligibility for Guatemalan nationals requires entry on or before October 1, 1990); INS v. Doherty, 502 U.S. 314, 323, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992) (motions to reopen are properly denied for failure to establish a prima facie case for the relief sought).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.